Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 26, 2022

                                     No. 04-22-00411-CV

                           IN THE INTEREST OF E.M.O., a Child

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-00818
                      Honorable Linda A. Rodriguez, Judge Presiding


                                        ORDER
        The reporter’s record was due to be filed with this court on July 15, 2022. See TEX. R.
APP. P. 35.1. On July 22, 2022, court reporter Angelita Rangel Jimenez filed a first notification
of late reporter’s record. She requested an extension of time to file the record until July 29,
2022.
        The request is granted. The reporter’s record is due on July 29, 2022. See id. R. 35.3(c)
(limiting an extension in an accelerated appeal to ten days).



       It is so ORDERED on this 26th day of July, 2022.

                                                                          PER CURIAM



        ATTESTED TO: ______________________________
                     MICHAEL A. CRUZ, Clerk of Court